Fp - YOST

Fillin this information to identify your case:

 

United States Bankruptcy Court for the:
eat LY District of Na gi agro)

| Case number cf knowny: Chapter you are filing under:
L] chapter 7
Hi chapter 11

4t] Chapter 12 a .

‘Sachapter 13 L?Icheck if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12K7

The bankruptey ferms use you and Debtor 7 to refer fo a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor J and the other as Debfor 2. The
same person must be Debfor 7 in ali of the forms.

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet fo this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

4. Your full name

Write the name that is on your > ‘
government-issued picture Sh AWE

       

(Spouse Only in a Joint Case)

 

 

 

 

 

 

 

 

 

 

identification (for example, First = Firat name
your driver's license or Mary A A a
passport). woe . “25 Middie name
Bring your picture Yow nv ADA (G aoAdWi oe
identification to your meeting —- Last name 1 = Lastname
with the frustee. :
Suffix (Sr., Jr, #1, li) Suffix (Sr, Jr, 1M)
2, All other names you F5}y ar wn gy
have used in the last 8 First name Fret name
years yy iy a A
Include your married or Middie name“ Middle name
malden names. You hn ASLA
Last name = Last name
A ROW EC 2
First =A) A : First narne
Middle mmr . \ \ Vv “: Middle name
Lie
Last name Lastname

 

3. Only the last 4 digits of ae
your Social Security XXX XK A “2 ke 5 XXX XK

number or federal OR = OR

individual Taxpayer Ls

identification number xx xx us Qxx — XK -L
{ITEN) .

 

 

 

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Debtor 4
First Name

O\\ ayy \ We Bun aXe fr an cy aca b oodwin Case number (Fknown)

Middle Neme Last Name

 

 

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the last & years

Include trade names and
doing business as names

    

aut Debtor 4s es

rr :
[I have not used any business names or EENs.

Noodles LLC

Business name /

Awmove

Business name

44 24ALASv%

EN rn

EN

  

EN

 

(Spouse Only in.

 

m ns ;
ae (3 have not used any business names or EINs.

aS 2 Business name

=“) Business name

 

5. Where you live

Aco N. Rice St.

Number Street

 

 

Ave tA AeLN
Siale ZIP Code
Gyan | avo Commi
Cou
If your mailing address is different from the one

above, fill it in here. Note that the court will send
any notices fo you at this mailing address.

4474) New \Wioeds Pl

 

 

 

“ : Number

: If Debtor 2 lives at a different address:

 

Street

 

Wer AED

= City State

 

ZIP Gode

 

Number

County

if Debtor 2's mailing address is different from

. yours, fil it in here. Note that the court will send

any notices to this mailing address,

 

 

 

 

 

 

Number Street Street

P.O. Box P.O. Box

Vernon wih 12244 ©

City State ZIP Code se Gity State ZIP Code
6. Why you are choosing Check ona: _ Cheek one:

this district to Tile for
bankruptcy

[St lover the last 180 days before filing this petition,
| have lived in this district longer than In any
other district.

Al have another reason. Explain.
(See 28 U.S.C. § 1408.)

Frimayvy as6oerts ave
im Grass tartosy
AS Wel\\ a4 \ vested

qneve fey a \ona pen
oF TINE coo

 

: [iflover the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

es & :
ay [Ei] have another reason, Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Forma 101

Voluntary Petition for individuals Filing for Bankruptcy

page 2

 
Debtor 1 Shan We Dwicvvith Wo clwsVa 6 vo "\ Case number (# known}

 

First Nagae Middle Same Last Name

Tellthe Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one, (For a brief deseription of each, see Notice Required by 11 U.S.C. § 342(6) for individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010), Also, go to the top of page 1 and check the appropriate box.
are choosing to file F
under tlchapter 7
LiIchapter 11
[Elchapter {2
chapter 43
8, How you will pay the fee Ri will pay the entire fee when | file my petition. Please check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
[EAI need to pay the fee In instail ments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
Cy request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, butis not required to, waive your fee, and may do so only if your income is
jess than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must filf out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9, Have you filed for Pho
bankruptcy within the
last 8 years? Yes. District When Case number
MM/ DDIYYYY
District When Case number
MM/ DDIYYYY
District When Case number
MM# DDIYYYY
40. Are any bankruptcy No
cases pending or being ze
filed by a spouse who is LBhes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business ™ TO MM ?DD PYYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM fDD / YYYY
11. Do you rent your LlNo. Go to fine 12.
residence? xyes. Has your landlord obtained an eviction judgment against you?
[3 ]no. Go to tine 12.
Jitlves. Fill out initial Statement Abouf an Eviction Judgment Against You (Form 101A) and file it as
part.of this bankruptcy petition,

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

Debtor 4 ANnain\ V2 A Wan da eo cn asa 6 occ Voss number (known)

First Name Middls Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

412, Are you a sole proprietor Pro, Go to Part 4,
of any full- or part-fime
business? [Thes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Streat

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

 

 

 

 

to this petition. Gily Sale ¥iP Coke
Check the appropriate box to describe your business:
(ElHealth Care Business (as defined In 44 U.S.C. § 101(27A))
Llsingle Asset Real Estate (as defined in 14 U.S.C. § 101618)
LE lstockbroker (as defined in 14 U.S.C. § 101(53A))
LE lcommodity Broker {as defined in 11 U.S.C. § 104(6)}
LI None of the above
43. Are you filing under if you are filing under Chapter 11, the court must know whether you are a smal business debtor so that it
Chapter 11 of the can sef appropriate deadlines, If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a sail business any of these documents do not exist, follaw the procedure In 14 U.S.C. § 11716(1})(B).
debtor? F
. o. | am not filing under Chapter 11.
For a definition of smal! 7 .
business debtor, see Eno. lam filing under Chapter 14, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Cade.

[Elves. | am filing under Chapter 11 and lam @ small business debtor according to the definition in the
Bankruptcy Code.

Bae Fenn if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

44, Do you own or have any Rho
property that poses oris =| ;
alleged to pose a threat Liles. What is the hazard?
of imminent and
identifiable hazard fo
public health or safety?
Ordo you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestack
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why Is ff needed?

 

 

Where is the property?

 

Number Street

 

 

 

City State ZIP Code

 

 

Official Form 104 Voluntary Petition for Individuals Fillng for Bankruptcy page 4
First Name

ast Nama

Explain Your Efforts to Receive a Briefing About Credit Counseling

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy, You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file,

if you file anyway, the court
can dismiss your case, You
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

 

Official Form 161

 

 

You must check one:

(ah received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, andi recelved a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

‘Si received a briefing from an approved credit

counseling agency within the 180 days before |

filed this bankruptcy petition, but | do not have a a

certificate of completion.

Within 14 days after you file this bankruptcy petition, 2

you MUST file a copy of the certificate and payment

plan, ifany. Pe we er Aa Ned

[th certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of fhe
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable fo obtain it before you filed for
bankruptey, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you da not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 415
days.

Lith am not required to receive a briefing about

credit counseling because of:

[incapacity. { have a mental illness or a mental
deficiency that makes me
incapable of reallzing or making
rational decisions about finances.

[St pisabitity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

[active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required fo receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Debtor 4 Sanne Aw ance Rady wd OW i Case number (# known}

 

 

“About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

aI received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

ET received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

= : certify that | asked for credit counseting

services from an approved agency, but was
unable to obtain those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. [If you do not do so, your case
may be dismissed. ‘

Any extension of the 30-day deadline is granied
only for cause and is limited to a maximum of 15
days.

am not required to receive a briefing about
credit counseling because of:

. +
‘incapacity. | have a mental illness or 2 mental
deflelency that makes mea
incapable of realizing or making
rational decisions about finances.

Li Ibisabitity. My physical disability causes me
to be unable to participate ina
briefing in person, by phone, or
through the internet, even after }
reasonably tried to do so.

Lilactive duty. | am currently on active military
duty In a military combat zone.

you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptey page 5

 

 

 
Debtor 1

 

Firet Name

Shani ne Amanda Prodraslalrood Wu amiersnne

Midge Name

Last Name.

Answer These Questions for Reporting Purposes

is. What kind of debts do
you have?

46a. Are your debts primarily consumer debts? Consumer debis are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LitJNo. Go to line 16b.

“Pes. Go to line 17.

46b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Lit}No. Go to line 166.
[Wives. Go fo line 17.

16c. State the type of debts you owe that are not consumer debts or business debte.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

Pill. 1am not filing under Chapter 7, Go to IIne 18.

Llves. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are pald that funds wiil be avallable to distribute fo unsecured creditors?

 

 

[§#1510,000,001-$50 milion
[£1560,000,001-$100 million
[tls 100,000,001-800 milion

estimate your assets fo
be worth?

PA |550,001-$100,000
$100,001-$500,000
Lélss00,001-81 million

excluded and LE] No
administrative expenses 3
are paid that funds will be [itlves
available for distribution
to unsecured creditors? :
18, How many creditors do - PRi-40 [tht ,000-5,000 Lbs 001-50,000
you estimate that you i lo-s9 [ils o04-10,000 l50,001-100,000
owe? [Ehoo-190 [h10,001-25,000 [ IMore than 100,000
[ibo0-299
49. How much do you [lg0-$50,000 [£151,000,001-$10 million [lg500,000,001-$1 billion

#F ig 000,000,001-$10 biBion
[F? ls40,000,000,001-$50 billion
[Elmore than $50 billion

 

[Etlso-s50,000

[151,000,001-$10 million
P<l650,001-$109,000

20, How much do you
§15-10,000,001-$80 milion

estimate your liabilities

 

[ lg500,000,001-$1 billion
Fa
Ig ,000,000,004-$10 billion

 

 

to be? (21s 100,001-3800,000 # 1e50,000,001-$100 mititon [FF 1s-40,000,000,001-$50 billion
[#]gs00,001-$4 million  §1¢-100,000,004-$50 million [§? More thar $50 billion
[have examined this petition, and J declare under penalty of perjury that the information provided is true and
For you correct.

Hf | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 43
of title 14, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, ] have obtained and read the notice required by 11 U.S.C. § 342(b).

[request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

f understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both,

18 U.S.C, §§ 152, 1341, 1549, and 3571.
Fa

a
WwW \A-
| Signature of Debtor 2

Signfure of Debtor 1

Executed ond“L / é Vv) f ' O70
MMs DD TYYYY

 

Executed on
MM/S DD IYYYY

 

 

 

page 6

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy
Debtor 4 Ana nA Wee Peon ata iZ oohas Lao i w Case number (# knawn}

First Name ie Name

Last Name

 

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by
an attorney, you do not
need to file this page.

 

Offtcial Form 701

LB lS ea a

The law allows you, as an individual, to represent yourself in bankrupicy court, but you
should understand that many people find It extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, ar audit
firm if your case is selected for audit. Ifthat happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not fist
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying recards, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attornay. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rulas of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legat
consequences?

[ElNe
[Elves

Are you aware that bankruptey fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

[ino

Lilves

fal you pay or agree to pay someone whe Is not an altorney to help you fil out your bankruptcy forms?
No

LBlves. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. 1
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me fo lose my rights or property if | do not properly handle the case.

Signaflire of Detfor 1 Signature of Debtor 2

Date o out Date
MMT DD YY MN? DD TWYY

Contact phone (H 2 3) 45 +. Clee’ Contact phone

Celi phone Cell phone

Email address HN ATTY We, Anna a Email address

Voluntary Petition for individuals Filing for Bankruptcy page &

 

 
